Memorandum: Plaintiff is a foreign corporation authorized to conduct business in this State. It claims to have a residence at its place of business in Buffalo, Erie County. Defendants both reside in Broome County. They made demand that the action be removed to Broome County on the ground that Broome County was the proper place of trial, and on plaintiff’s failure to con*1057sent, moved to change the place of trial from Brie to Broome County. (Civ. Prac. Act, § 182; Rules Civ. Prae., rule 146.) The Special Term granted the order and plaintiff appeals. It has long been established that in an action in which a resident of this State and a foreign corporation are parties, the county of the resident is the proper county. (Shepard & Morse Lbr. Co. v. Burleigh, 27 App. Div. 99; Remington & Sherman Co. v. Niagara Co. Nat. Bank, 54 App. Div. 358; Mills & Gibb v. Starin, 119 App. Div. 336; Miller Chemical & Fertilizer Corp. v. Babcock, 259 App. Div. 790.) All concur. (The order appealed from changes the place of trial from Brie County to Broome County.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.